United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tustin, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-339
Issued: June 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 9, 2007 appellant filed a timely appeal from the September 21, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied modification of an
earlier decision terminating compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation on the
grounds that she refused suitable work.
FACTUAL HISTORY
On June 12, 2001 appellant, then a 41-year-old rural letter carrier, filed a claim alleging
that her back condition was a result of her federal employment. The Office accepted her claim
for herniated lumbar discs and authorized surgery. Appellant received compensation for
temporary total disability on the periodic rolls.

On June 25, 2004 Dr. E. Richard Dorsey, a psychiatrist and Office referral physician,
diagnosed depressive disorder not otherwise specified. He explained that this condition was a
result of appellant’s work-related lumbar condition. But Dr. Dorsey reported that appellant was
off work due to her physical and not her mental condition. Appellant’s residual mental
impairment secondary to her occupational back pain was slight, and she was mentally able to
resume her usual and customary occupation or engage in any other occupation for which she was
physically suited, subject to the preclusion of a high level of stress in the form of an unusually
high pace, volume or pressure of work. The Office accepted appellant’s claim for depressive
disorder.
On January 20, 2005 Dr. Don R. DeFeo, appellant’s neurosurgeon, reported that
appellant was permanent and stationary. He stated that she could return to light duty with a
maximum lifting, pulling or pushing restriction of 15 pounds frequently and 20 pounds
occasionally. Dr. DeFeo stated that appellant should alternate her sitting, standing and walking
as tolerated, parenthetically adding “every 20 minutes.”
On March 4, 2005 the employer offered appellant a modified carrier position that limited
lifting, pulling and pushing to no more than 15 pounds. The employer added: “You will be
allowed to alternate your sitting, standing, and walking as per your doctor’s medically defined
work restrictions.”
On March 16, 2005 appellant rejected the offer. She indicated she still had pain and that
part of the job required bending, stooping and uncomfortable chairs. Appellant stated that both
her feet were affected and that she could not wear closed-toe shoes for long periods. She also
noted that she had depression due to the ridiculing and sexual harassment she experienced from
her job performance. On April 12, 2005 appellant explained that she suffered depression, she
was sexually violated by a 204b supervisor and the employer did nothing about it, she suffered
harassment even after filing an Equal Employment Opportunity complaint, and she was subject
to ridicule and mocked just because she could not perform her job. She added that she still had
issues with her feet due to her back injury and that she could hardly wear closed-toe shoes, “so
this is my explanation that this workplace is not safe for me physically and mentally.”
On April 1, 2005 Dr. DeFeo approved the job offer with the following notation:
“Neurosurgically [appellant] should be able to perform this job. However, I feel there are other
areas that should be addressed prior to starting this position, such as her severe depression and
the issue of not being able to wear closed-toe shoes due to possible dysesthesia in the left legfoot.”
On April 25, 2006 the Office notified appellant that the offered position was suitable and
within the medical restrictions her physician reported on January 20, 2005. It confirmed that the
position remained available and allowed appellant 30 days to accept the offer and report for duty
or to explain her reasons for refusing the offer. The Office notified appellant that her right to
compensation would be terminated if she failed to report without justification. On May 5, 2006
she responded that her mental and physical condition was no better and that she could not
perform the job offered.

2

On June 23, 2006 the Office notified appellant that it had considered her reasons for
refusing the offered position and found those reasons to be invalid. It noted that she submitted
no medical evidence to support her claim that she was unable to perform the job. The Office
allowed appellant another 15 days to accept and arrange for a report-to-work date and advised
that it would terminate her compensation if she did not do so.
The Office received a disability slip from Dr. Norman J. Rosen, appellant’s family
physician, dated July 5, 2006, which indicated that appellant could return to work on October 5,
2006 with restrictions. Appellant requested and received authorization to see a psychiatrist,
Dr. Ted R. Greenzang.
In a decision dated July 11, 2006, the Office terminated appellant’s compensation under
5 U.S.C. § 8106(c)(2). The Office found that she failed to accept suitable employment without
justification.
On July 13, 2006 Dr. Greenzang diagnosed appellant with depressive disorder not
otherwise specified, together with depression and anxiety impacting upon her recurrent
headaches. He reported that appellant became partially temporarily disabled psychiatrically
beginning approximately June 2001. Dr. Greenzang stated that she was now permanent and
stationary and remained partially temporarily disabled psychiatrically in regard to her ability to
compete in the open labor market. He reported that appellant was unable from a psychiatric
standpoint to return to her usual and customary employment due to ongoing dysphoric symptoms
and the emotional handicap precipitated by physical symptoms referable to her lower back and
lower extremity. Dr. Greenzang described her disability as slight to slight-to-moderate.
Appellant requested reconsideration.
In a decision dated September 21, 2007, the Office reviewed the merits of appellant’s
case and denied modification of its prior decision.
LEGAL PRECEDENT
Section 8106(c)(2) of the Federal Employees’ Compensation Act states that a partially
disabled employee who refuses to seek suitable work, or refuses or neglects to work after
suitable work is offered to, procured by or secured for him is not entitled to compensation.1 The
Office has authority under this section to terminate compensation for any partially disabled
employee who refuses or neglects suitable work when it is offered. Before compensation can be
terminated, however, the Office has the burden of demonstrating that the employee can work,
setting forth the specific restrictions, if any, on the employee’s ability to work, and has the
burden of establishing that a position has been offered within the employee’s work restrictions,
setting forth the specific job requirements of the position.2 In other words, to justify termination
of compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision, the Office has the

1

5 U.S.C. § 8106(c)(2).

2

Frank J. Sell, Jr., 34 ECAB 547 (1983).

3

burden of showing that the work offered to and refused or neglected by the employee was
suitable.3
ANALYSIS
On January 20, 2005 Dr. DeFeo, the attending neurosurgeon, reported that appellant
could return to work with restrictions. Shortly thereafter, the employer offered her a modified
carrier position strictly tailored to those restrictions. Appellant rejected the offer, but Dr. DeFeo
reviewed the position and approved it. “Neurologically,” he stated, “[appellant] should be able
to perform this job.”
Appellant’s complaints to the contrary carry little weight. Her capacity to perform the
job is a medical question that must be determined by the medical evidence. Dr. DeFeo was
appellant’s attending neurosurgeon for years and he provided persuasive evidence that the
offered position was suitable from a neurological standpoint. The disability slip from Dr. Rosen,
appellant’s family practitioner, also carries little weight. The slip offers no medical rationale and
does not indicate whether Dr. Rosen ever reviewed appellant’s job offer. The Board therefore
finds that the medical evidence does not support appellant’s contention that she was physically
unable to perform the offered position.
Dr. Dorsey, a psychiatrist and Office referral physician, reported on June 25, 2004 that
appellant was off work due to her physical and not her mental condition. He explained that the
residual mental impairment secondary to her occupational back pain was slight. Just after the
Office terminated compensation, Dr. Greenzang, a psychiatrist, reported that appellant’s
disability was slight to slight-to-moderate. He stated that she remained partially temporarily
disabled psychiatrically in her ability to compete in the open labor market and was unable to
return to her usual and customary employment. But the issue is not whether appellant could
return to her date-of-injury position as a rural letter carrier. The issue is whether she could
perform the offered position of a modified carrier. Like Dr. Rosen, Dr. Greenzang gave no
indication that he ever reviewed the job offer. He never directly addressed whether appellant
was mentally capable of performing the job. The Board therefore finds that the medical evidence
does not support appellant’s contention that she was mentally unable to perform the offered
position.
The Office has met its burden of proof. The evidence establishes that appellant was no
longer totally disabled for all work. She was partially disabled and could return to work within
certain restrictions. The employer offered appellant a modified position within those restrictions
and with the approval of her neurosurgeon. Although she argues that she was mentally unable to
perform this job, the psychiatric evidence does not back her up. The Office followed proper
procedure and provided appellant due process. Because she, a partially disabled employee,
refused suitable work after suitable work was offered to her, she is not entitled to compensation
as a matter of law. The Board will affirm the Office’s September 21, 2007 decision terminating
appellant’s compensation under 5 U.S.C. § 8106(c)(2).

3

Glen L. Sinclair, 36 ECAB 664 (1985).

4

CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation on the
grounds that she refused suitable work.
ORDER
IT IS HEREBY ORDERED THAT the September 21, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 10, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

